                  EXHIBIT E




Case 5:19-cv-00475-BO Document 60-6 Filed 02/26/21 Page 1 of 3
Tranche 1

SIM
Subscriber identity module
Subscriber identification module
Hack!
Swap!
Intercept!
Compromise!
Scam!
Verif!
Impersonat!
Imposter
Pretend!
Fake!
Faking
Pose!
Posing
Breach!
Defraud!
Authoriz!
Unauthoriz!                                                       Commented [BM1]: These terms are too generic and are not
                                                                  reasonably tailored to identify relevant materials. For example,
                                                                  searching for “SIM” within a mobile telecommunications provider
Tranche 2                                                         will return voluminous amounts of almost exclusively irrelevant
                                                                  materials without any connection to the issues in the case. This case
Customer w/10 secur!                                              involves unauthorized SIM changes, and we should be searching for
Customer w/10 fraud!                                              documents addressing that, not isolated terms like “SIM,” “swap,” or
                                                                  “scam” – which would return voluminous amounts of irrelevant
Customer w/10 access!                                             materials. The terms we proposed are designed to capture all
Customer w/10 id                                                  references to an unauthorized SIM change.
Customer w/10 ident!
Customer w/10 priv!                                               We are willing to discuss the additional of certain of these terms if
                                                                  they are searched in connection with terms that would make it likely
Account w/10 secur!                                               they appear in a document referencing an unauthorized SIM change,
Account w/10 fraud!                                               for example “imposter” w/10 “SIM.” But bear in mind that our
Account w/10 access!                                              broad search for all instances of (“SIM SWAP!” or “SIM HIJACK!”
Account w/10 id                                                   or (“SIM CHANGE!” w/2 (UNAUTHORIZ! or FRAUD!))) should
                                                                  be sufficient to capture any such documents. If you believe the terms
Account w/10 ident!                                               we’ve proposed are inadequate to capture relevant documents you
Account w/10 priv!                                                intended these terms to return, we are happy to discuss that.
Data w/10 secur!
Data w/10 fraud!
Data w/10 access!
Data w/10 id
Data w/10 ident!
Data w/10 priv!
Information w/10 secur!
Information w/10 fraud!                                           Commented [BM2]: These terms appear designed to capture any
Information w/10 access!                                          document referencing security of, or access to, any customer’s
Information w/10 id                                               account or information, without regard to the customer, the context,
                                                                  or any connection to SIM swapping or the incidents in this case.
Information w/10 ident!                                           AT&T has already produced its confidential account security, fraud
Information w/10 priv!                                            prevention, and customer authentication procedures and training
Information w/10 personal                                         materials, which would cover all relevant information relating to the
                                                                  policies, procedures, and training applicable to the security and
                                                                  privacy of plaintiff’s account and information. We don’t see how
Tranche 3                                                         these terms are reasonably tailored to capture additional documents
                                                                  relevant to the case.
Prime
Alorica                                                           We are happy to discuss these further if you can elaborate on what
                                                                  additional relevant materials, beyond what we have already
TPUSA                                                             provided, you are seeking through these.




              Case 5:19-cv-00475-BO Document 60-6 Filed 02/26/21 Page 2 of 3
Teleperformance
Concentrix
Convergys                                                        Commented [BM3]: These terms, searched in isolation, are too
                                                                 generic and would return countless irrelevant documents about these
                                                                 entities. We can see potential relevance in documents referencing
Tranche 4                                                        these entities in connection with a discussion of Mr. Williams (or his
                                                                 account) or unauthorized SIM swaps, but note that the search terms
CPNI                                                             we’ve proposed are already designed to capture all such documents.
Customer Proprietary Network Information                         Also, AT&T has already produced its security, customer
                                                                 authentication, fraud prevention and privacy policy and training
                                                                 materials applicable to these entities. We are happy to discuss this
Tranche 5                                                        further if you can elaborate on what additional relevant materials
                                                                 about these entities that you are seeking.
Consent w/10 decree                                              Commented [BM4]: These have the same problem as Tranche 1 re:
Consent w/10 order                                               being too generic, especially when searched in isolation as you’ve
Comply w/10 decree                                               proposed. A term as generic as “CPNI” -- particularly when
Comply w/10 order                                                searching the records of a telecommunications provider -- would
                                                                 return countless documents having no connection to the events in
Compliance w/10 decree                                           this case. While we can see potential relevance in searching for
Compliance w/10 order                                            documents referencing “CPNI” in connection with Mr. Williams or
Compliance w/10 report                                           any unauthorized SIM changes on his account, the terms we’ve
Compliance w/10 office!                                          proposed are already broad enough to capture such documents.
Compliance w/10 plan!                                            More importantly, we still have seen nothing to indicate that any of
FCC                                                              Mr. Williams’ CPNI was disclosed by AT&T to any third party.
Federal Communications Commission                                AT&T’s Interrogatory No. 8 asked Mr. Williams to specifically
Information Security Program                                     identity any of his CPNI that was improperly disclosed, and his
                                                                 response only states that he believes “AT&T improperly provided
Risk Assessment                                                  third-party hackers with [his] SIM Card” and thus, any CPNI that it
                                                                 contained. That is not what happened in this case, as reflected by the
                                                                 account notes AT&T produced, which indicate Mr. Williams’ SIM
                                                                 card and any data on it never left his phone or his possession. Those
                                                                 records illustrate that only Mr. Williams’ connection to the AT&T
                                                                 network was transferred to a phone and SIM card already in the
                                                                 hacker’s possession. Without any indication that Mr. Williams’
                                                                 CPNI was improperly disclosed to the hackers, we do not see how
                                                                 searches for CPNI-related documents would return relevant
                                                                 materials in this case.
                                                                 Commented [BM5]: These terms have the same issue as Tranche 4
                                                                 in that they are not tailored to return documents relevant to th e issues
                                                                 in this case. While we understand you are interested in documents
                                                                 related to the 2015 FCC Consent Decree, these type of overly broad
                                                                 terms (for example, “FFC,” “Risk assessment”) are far broader then
                                                                 necessary to capture such documents and would return voluminous
                                                                 amounts of materials with no connection to the Consent Decree or
                                                                 any issues in this case.

                                                                 More importantly, we do not see any relevance in this case to the
                                                                 Consent Decree, which resulted from isolated incidents of rogue
                                                                 employees of call center vendors obtaining customers’ SSNs to
                                                                 obtain phone unlock codes so subscribers could “jailbreak” their
                                                                 phones to switch to other providers (none of which happened in this
                                                                 case or has any connection to SIM swapping), and the FCC’s
                                                                 investigation underlying the Consent Decree did not find any
                                                                 indication of SIM swapping or improper disclosure of CPNI in
                                                                 connection with those incidents. In all events, AT&T has already
                                                                 produced its policies, procedures and training materials related to
                                                                 account security and protection of customer information and CPNI.
                                                                 Without anything to suggest an improper disclosure of Mr.
                                                                 Williams’ CPNI or personal information – which is what the
                                                                 Consent Decree was designed to address – we do not see how these
                                                                 terms, or documents concerning the Consent Decree, are relevant.

                                                                 We are happy to discuss these further if you can elaborate on why
                                                                 you believe documents beyond what we’ve already produced and
                                                                 related to the Consent Decree are relevant to the incidents in this
                                                                 case.




             Case 5:19-cv-00475-BO Document 60-6 Filed 02/26/21 Page 3 of 3
